Title: From Thomas Jefferson to John M. Perry, 21 January 1821
From: Jefferson, Thomas
To: Perry, John M.


Dear Sir
Monticello
Jan. 21. 21.
When I gave the order for the last of the loan-money I understood it would discharge every thing we owe, & actually demandable, and mr Brockenbrough did not say that what you request was of that character. still I would not have hesitated to authorise an advance if their were any monies left of the former funds. but the annuity of this year is meant by the Visitors for a particular application which I do not think my self at liberty to interfere with, unless I could see some determination of the legislature to supply other funds. I really regret the obstacle to your request, and that I am not free to remove it Accept  assurances of my esteem & respect.Th: Jefferson